Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard A. Gollhofer on May 10, 2022.
The application has been amended as follows: 
Claims 1-10 (Cancelled)

11. (Currently Amended)  A motor vehicle :
a chassis; 
at least one display device, including 
at least one roller or roll;
a projection screen, formed of flexible solid material, having a front side and a rear side and configured to be partially wound up and unwound on the at least one roller or roll, thereby providing a projection area variable in size, 
a projector configured to project a representation of information, visible from the front side of the projection screen, directly onto the rear side of the projection screen, an axial distance between the projection screen and the projector being variable; and 
at least one movable paneling element on the front side of the projection screen providing a variable degree of coverage of the projection screen; and 
a housing substantially surrounding the projection screen when in a first position, partially wound up, having a second position[[,]] unwound further from the housing than when in the first position.

Claims 12-14  (Cancelled)

15. (Previously Presented)  The motor vehicle according to claim 11, wherein, in dependence on changes in the size of the projection area, the representation of information projected by the projector is variable by varying the axial distance as measured along a straight line from the projector to the projection screen.

16.  (Previously Presented)  The motor vehicle according to claim 11, wherein the axial distance is measured along a straight line from the projector to the projection screen.

17.  (Previously Presented)  The motor vehicle according to claim 11, wherein light from the projector is unreflected upon reaching the rear side of the projection screen.

These changes will place this application in condition for allowance.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 12, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422